Duffel, J.
The plaintiff alleges in his petition, among other things, “ that he has made a real tender of said slave to the said Bernard Kendig, and that on or about the 12th of December, 1858, the said Bernard Kendig received back the said slave, and promised to return the money, &c.”
The plaintiff was allowed, no objection being made, to prove by parol and his own letter, the tender, acceptance and promise, as set forth in the petition ; and such proof has, as to the defendant, the same effect as a written act of retrocession would have had. Valery Gaiennié v. William Freret, 14 An. 488.
The defendant, having suffered the seizure and sale of the slave to satisfy one of the two notes given to him by his vendee in part payment of the price, cannot complain; nor have we any doubt, from the whole testimony, that the slave was diseased at the time of the sale, and that he was, in consequence, of no, or of little value.
The judgment of the District Judge was in favor of the plaintiff, and we are satisfied that it is correct.
Judgment affirmed, with costs.
Land, J., absent.